DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the battery is “capable” to be built in a card.  This is not a positive recitation of whether or not the battery as set forth in the claim is in a card.  It is recommended to change the claim language to include terms that definitively recite structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the negative electrode" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the negative electrode layer” will be interpreted as “the negative electrode layer”.  Further, claims 2-12 are rejected since they depend from claim 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation).
Regarding claim 1, Takami et al. discloses in Figs 1-2, a lithium secondary battery (Abstract) comprising: a positive electrode plate (ref 5) which is a lithium complex oxide sintered plate ([0015], [0016], [0056]); a negative electrode layer (ref 7) containing carbon ([0024]-[0025]); a separator (ref 10) interposed between (Fig 1) the positive electrode plate (ref 5) and the negative electrode layer (ref 7); and an electrolytic solution ([0044]-[0051]) with which the positive electrode plate (ref 5), the negative electrode layer (ref 7), and the separator (ref 10) are impregnated ([0044]-[0051]), wherein the positive electrode plate (ref 5) has a thickness of 80 microns ([0022]), the lithium secondary battery has a rectangular flat plate shape (Fig 1) with each side having a length 54 mm ([0089]), the lithium secondary battery has a thickness of 500 microns ([0089]).
Takami et al. does not explicitly disclose the negative electrode layer has a thickness of 90 – 170 microns nor the battery has an energy density of 200 to 300 mWh/cm3.  As the battery thinness and energy density are variables that can be modified, among others, by adjusting said thickness negative electrode layer and overall battery, with said battery thinness and energy density both varying as the thickness negative electrode layer and overall battery (see Takami et al., Abstract, [0004], [0005], [0022], [0057], [0089]) is varied, the precise thickness negative electrode layer and overall battery would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed thickness negative electrode layer and overall battery cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thickness negative electrode layer and overall battery in the apparatus of Takami et al. to obtain the desired balance between the battery thinness and energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses a thin secondary battery capable to be built in a card (Abstract, states overall battery thickness is 3 mm or less, which is of a magnitude of thickness of thin card technology).

Regarding claim 3, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses the lithium complex oxide is lithium cobaltate ([0016]).

Regarding claim 7, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses the negative electrode layer has a density of 1.30 g/cm3 ([0084]).

Regarding claim 8, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses a pair of exterior films (refs 1, Fig 1, top & bottom) having outer peripheral edges sealed with each other (Fig 1) to form an internal space (Fig 1), the internal space (Fig 1) accommodating the positive electrode plate (ref 5), the negative electrode layer (ref 7), the separator (ref 10), and the electrolytic solution ([0044]-[0051]).

Regarding claim 10, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses the separator (ref 10) is made of polyolefin ([0085]).

Regarding claim 11, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses a positive electrode current collector (ref 3) and a negative electrode current collector (ref 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation) as applied to claim 1 above, and further in view of Paulsen et al. (US 2015/0311512).
Regarding claim 4, modified Takami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the lithium complex oxide sintered plate has a porosity of 3 to 40%.
Paulsen et al. discloses in Figs 1-10, a lithium secondary battery (Abstract) including a positive electrode comprising sintered LiCoO2 ([0095], [0096], [0151]) having a porosity of 13.7% ([0156]).  This configuration enhances battery electrical performance and safety ([0156]).
Paulsen et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the LiCoO2 of Takami et al. at the porosity disclosed by Paulsen et al. to enhance battery electrical performance and safety.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation) as applied to claim 1 above, and further in view of Hambitzer (US 2010/0062341).
Regarding claim 5, modified Takami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the lithium complex oxide sintered plate has a mean pore diameter of 15 m or less.
Hambitzer discloses in Figs 1-5, a secondary lithium battery (Abstract) including a positive electrode comprising LiCoO2 ([0068]) and having a mean pore diameter of 10 microns or less ([0033]).  This enhances electrical performance of the battery and limits short circuiting ([0033], [0034]).
Hambitzer and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the LiCoO2 positive active material of Takami et al. at the mean pore diameter disclosed by Hambitzer to enhance electrical performance of the battery and limit short circuiting.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation) as applied to claim 1 above, and further in view of Ohira et al. (WO 2017/188238, citations in English from Yura et al. US 2018/0233731).
Regarding claim 6, modified Takami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the lithium complex oxide sintered plate is an oriented positive electrode plate containing a plurality of primary grains composed of the lithium complex oxide, the plurality of primary grains being oriented at an average orientation angle of over 0° and 30 or less with respect to the plate face of the positive electrode plate.
Yura et al. discloses in Figs 1-4, a lithium secondary battery ([0002]) including LiCoO2 positive active material ([0079]).  The LiCoO2 active material is orientated with an angle of over 0 – 30 degrees with respect to a surface of a positive electrode plate ([0079], [0086]).  This configuration enhances structural and electrical performance of the battery ([0079], [0086], [0006]-[0009]).
Yura et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the LiCoO2 active material of Takami et al. at the orientation disclosed by Yura et al. to enhance structural properties and electrical performance of the battery.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation) as applied to claim 8 above, and further in view of Oogami (US 2004/0001999).
Regarding claim 9, modified Takami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the exterior films is a laminate film containing a resin film and a metal foil.
Oogami discloses in Figs 1-13, a thin lithium secondary battery (Abstract, ref 10) including a flexible casing comprising a resin film laminated with metal foil ([0038]).  This configuration allows flexibility for the casing while enhancing structural strength ([0038]).
Oogami and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the laminate flexible casing material of Oogami as the casing material of Takami et al. to allow flexibility to the battery structure while also enhancing overall structural strength of the battery.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (JP 2003/282148, see Machine Translation) as applied to claim 1 above, and further in view of Ahn (US 2011/0165452).
Regarding claims 2 and 12, modified Takami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the lithium secondary battery is embedded within a resin substrate forming a card with a built-in battery.
Ahn discloses in Figs 1-9, a thin secondary battery (Abstract) including a resin casing ([0072], ref 10) into which a lithium battery is disposed ([0072]), the resin casing embedded within a smart ID card ([0074]).  This configuration allows for power for information storage in a slim smart ID card ([0074]).
Ahn and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin battery of Takami et al. into a thin smart ID card as disclosed by Ahn to provide information processing power in a slim smart ID card.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725